 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (hereinafter “Amendment”), is made and
entered into as of this 20th day of July, 2016 (“Effective Date”) by and between
Health Insurance Innovations, Inc. (collectively, the “Company”) and Josef
Denother (hereinafter called “Executive”).

 

WHEREAS, the Company and Executive entered into an employment relationship
pursuant to the terms of an offer letter from the Company to Executive dated
July 24, 2015 and executed by Executive on July 28, 2015 (the “Agreement”);

 

WHEREAS, as of the Effective Date, Executive is being promoted by Company from
Vice President of Operations to Chief Operating Officer;

 

WHEREAS, in connection with such promotion, Company and Executive have agreed to
modify certain terms of the Agreement;

 

WHEREAS, the provisions set forth below amend and supersede any comparable prior
or inconsistent terms set forth in the Agreement; and

 

NOW THEREFORE, in consideration of Executive’s continued employment and
promotion with the Company and the mutual covenants and promises set forth in
this Amendment, and intending to be legally bound, the parties agree as follows:

 

1. Recitals. All of the foregoing recitals are true and correct and are
incorporated herein by reference.

 

2. Effect on Employment. As of the Effective Date the terms and provisions of
this Amendment shall apply to Executive’s employment relationship with the
Company together with all other provisions of the Agreement not modified by the
provisions set forth herein.

 



 1 

  

 

3. Position and Duties. As of the Effective Date, Executive shall be employed by
Company as its Chief Operating Officer, reporting to the President of the
Company and shall have such job duties as are assigned to Executive by Company
from time to time. Company may change, modify or alter Executive’s job title,
duties and responsibilities as determined by the Company’s business needs, in
Company’s sole discretion. Executive accepts such employment, and agrees to
devote Executive’s best efforts on a full-time basis to perform his duties as
Chief Operating Officer in a diligent, loyal, faithful, timely, complete and
professional manner and in conformity with all federal and state statutes,
regulations and rules applicable to the Company. Executive further agrees to
fully cooperate with all officers and other Executives of Company in the
performance of Executive’s job duties.

 

3. Base Salary. Executive’s base salary shall increase from Two Hundred Thousand
Dollars ($200,000.00) per calendar year to Two Hundred Fifty-five Thousand
Dollars ($255,000.00) per calendar year, pro-rated for any period less than
twelve (12) months. Executive’s salary will be paid in accordance with the
Company’s customary payroll procedures and be subject to applicable taxes and
withholdings.

 

4. Grant of SARs. On the Effective Date, the Company shall sign and deliver to
Executive a Stock Appreciation Rights Award Agreement evidencing a grant to
Executive pursuant to the terms of the Health Insurance Innovations, Inc. Long
Term Incentive Plan of 29,239 SARs (as defined in the SARA Agreement attached
hereto as Exhibit “A”) with a three (3) year vesting schedule as set forth
therein. The SARA Agreement shall only be effective upon Company’s receipt of a
fully executed copy of same by Executive.

 

5. Termination. Executive’s employment with the Company shall terminate (the
date of such termination being the “Termination Date”) immediately upon any of
the following:

 

(i) Executive’s death (“Termination Upon Death”);

 

(ii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that due to a mental or physical
condition, Executive has been unable and failed to substantially render the
services to be provided by Executive to the Company for a period of at least 180
days out of any consecutive 360 days (“Termination For Disability”);

 

(iii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that it is terminating Executive’s
employment for Cause (as defined below) (“Termination For Cause”);

 

(iv) the effective date of a notice sent to Executive stating that the Company
is terminating Executive’s employment without Cause, which notice can be given
by the Company at any time after the Effective Date at the Company’s sole
discretion, for any reason or for no reason (“Termination Without Cause”);

 

(v) the effective date of a notice sent to the Company from Executive stating
that Executive is electing to terminate Executive’s employment with the Company
absent a Good Reason Event (defined below) (“Resignation Without Good Reason”);
or

 

(vi) the effective date of a written notice to Company stating Executive’s
determination, made in good faith, that a Good Reason Event has occurred within
30 days preceding such notice and as a consequence Executive is electing to
terminate Executive’s employment hereunder for a Good Reason Event (“Resignation
For Good Reason”); provided, however, that Executive will give the Company 30
days to cure such Good Reason Event, and if the Company fails to cure such Good
Reason Event within 30 days after Executive gives written notice of resignation
hereunder, then Executive may immediately terminate Executive’s employment with
the Company, and such termination will be a Resignation For Good Reason
hereunder; provided, further, that Executive’s termination shall be deemed a
Termination For Cause if the Company has delivered to Executive written notice
of any act or omission that, if not cured, would constitute Cause at any time
preceding the notice provided by Executive hereunder.

 



 2 

  

 

As used herein, the term “Cause” shall mean (i) commission of a willful act of
dishonesty in the course of Executive’s duties hereunder, (ii) conviction by a
court of competent jurisdiction of, or plea of no contest to, a crime
constituting a felony or conviction in respect of, or plea of no contest to, any
act involving fraud, dishonesty or moral turpitude, (iii) Executive’s
performance under the influence of controlled substances (other than those taken
pursuant to a medical doctor’s orders), or continued habitual intoxication,
during working hours, (iv) frequent or extended, and unjustifiable, absenteeism,
(v) Executive’s personal misconduct or refusal to timely perform duties and
responsibilities or to timely carry out the lawful directives of the Board,
which, if capable of being cured shall not have been cured, within 30 days after
the Board shall have advised Executive in writing of its intention to terminate
Executive’s employment; provided, that such right to cure shall not apply to any
subsequent act or omission of a substantially similar nature or type, or (vi)
Executive’s material non-compliance with the terms of the Agreement, which, if
capable of being cured, shall not have been cured within 30 days after the
Company shall have advised Executive in writing of its intention to terminate
Executive’s employment for such reason.

 

As used herein, the term “Good Reason Event” shall mean (i) a material adverse
change in the responsibilities or duties of Executive as set forth in the
Agreement without Executive’s prior consent at a time when there are no
circumstances pending that would permit a Termination for Cause, (ii) any
reduction in the Salary or a material reduction in Executive’s benefits (other
than (x) a reduction in Salary that is the result of an administrative or
clerical error, and which is cured within 15 business days after the Company
receives notice of such failure or (y) a reduction in Salary or benefits that is
generally applicable to all members of the Company’s senior management), (iii) a
material breach by the Company of the Agreement that is not cured within 30 days
following the Company’s receipt of written notice of such breach from Executive,
or (iv) without Executive’s prior written consent, the relocation of Executive’s
principal place of employment outside of a 50 mile radius from the location of
the Company’s offices in Tampa, Florida as of the Effective Date.

 

6. Payments After Termination in Certain Circumstances. If Executive resigns for
a “Good Reason Event” or is terminated “Without Cause,” subject to Executive’s
execution of a general release in the form attached hereto as Exhibit “B,”
Executive shall be entitled to receive an amount equal to six (6) months of his
annual base salary (at the rate then in effect). Payment shall be made in equal
installments in accordance with the Company’s customary payroll procedures
commencing on the date of separation from the Company and ending six (6) months
thereafter.

 

7. Noncompetition, Non-solicitation And Confidentiality.

 

(a) Definitions.

 

“Company’s Business” means (i) developing and administering web-based individual
and/or group health insurance plans and ancillary insurance products, (ii)
designing and structuring data-driven individual and/or group health insurance
plans and ancillary insurance products, (iii) marketing such individual and/or
group health insurance plans and ancillary insurance products, (iv) managing
relations with insureds, (v) the development and maintenance of insurance and
call center-oriented software and information technology systems, (vi) the
development and maintenance of information technology systems to facilitate the
comparison of health insurance plans and (vii) any other business or commercial
activity, in each case as conducted by the Company or any parent, subsidiary or
other affiliate of the Company.

 



 3 

  

 

“Competitor” means any company, other entity or association or individual that
directly or indirectly is engaged in the Company’s Business.

 

“Confidential Information” means any confidential information with respect to
the Company’s Business and/or the businesses of its clients or customers,
including, but not limited to: the trade secrets of the Company; products or
services; standard proposals; standard submissions, surveys and analyses;
Commercial Lines Quality Assurance Manual; Claims Services Department Procedures
and Quality Assurance Manual; Surety Quality Assurance Manual; policy forms;
fees, costs and pricing structures; marketing information; advertising and
pricing strategies; analyses; reports; computer software, including operating
systems, applications and program listings; flow charts; manuals and
documentation; data bases; all copyrightable works; the Company’s existing and
prospective clients and customers, their addresses or other contact information
and/or their confidential information; existing and prospective client and
customer lists and other related data; expiration periods; policy numbers;
coverage specifications; daily reports and related correspondence; premium
renewal notices; all other Company records, files, data, methods, formulae,
products, apparats, sales lists, agent lists, vendor lists, plans,
specifications, price lists, and other similar and related information in
whatever form. The term Confidential Information does not include, and there
shall be no obligation hereunder with respect to, information that (i) is
generally available to the public, (ii) becomes generally available to the
public other than as a result of a disclosure by Executive not otherwise
permissible hereunder or (iii) Executive has learned or learns from other
sources where, to Executive’s knowledge, such sources have not violated their
confidentiality obligation to the Company or any other applicable obligation of
confidentiality.

 

(b) Noncompetition. Executive covenants and agrees that during the period
commencing on the Effective Date and ending two (2) years following Executive’s
separation from the Company, regardless of the reason (the “Restricted Period”),
Executive will not, directly or indirectly, own, manage, operate, control,
render service to, or participate in the ownership, management, operation or
control of any Competitor anywhere in the United States of America; provided,
however, that Executive shall be entitled to own shares of stock of any entity
having a class of equity securities actively traded on a national securities
exchange or on the NASDAQ Global Market which represent, in the aggregate, not
more than 1% of such entity’s fully-diluted shares.

 

(c) Nonsolicitation of Employees. Executive covenants and agrees that during the
Restricted Period, Executive will not, directly or indirectly, employ or
solicit, or receive or accept the performance of services by any then current
officer, manager, employee or independent contractor of the Company or any
subsidiary or affiliate of the Company, or in any way interfere with the
relationship between the Company or any subsidiary or affiliate of the Company,
on the one hand, and any such officer, manager, employee or independent
contractor, on the other hand.

 



 4 

  

 

(d) Nonsolicitation of Customers and Vendors. Executive covenants and agrees
that during the Restricted Period, Executive will not, directly or indirectly,
knowingly induce, or attempt to induce, any customer, salesperson, distributor,
supplier, vendor, manufacturer, representative, agent, jobber, licensee or other
person known by Executive to be transacting business with the Company or any
subsidiary or affiliate of the Company (collectively the “Customers” and
“Vendors”) to reduce or cease doing business with the Company or any such
subsidiary or affiliate of the Company, or in any way to interfere with the
relationship between any such Customer or Vendor, on the one hand, and the
Company or any subsidiary or affiliate of the Company, on the other hand.

 

(e) Representations and Covenants by Executive. Executive represents and
warrants that: (i) Executive’s execution, delivery and performance of the
Agreement do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound; (ii) Executive is not a
party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity (other than the
Company) and Executive is not subject to any other agreement that would prevent
or in any manner restrict Executive from performing Executive’s duties for the
Company or otherwise complying with the Agreement; (iii) Executive is not
subject to or in breach of any nondisclosure agreement, including any agreement
concerning trade secrets or confidential information owned by any other party;
and (iv) upon the execution and delivery of the Agreement by the Company, the
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms.

 

(f) Nondisclosure of Confidential Information. Executive hereby acknowledges and
represents that Executive has consulted with independent legal counsel regarding
Executive’s rights and obligations under the Agreement and that Executive fully
understands the terms and conditions contained herein and Executive agrees that
Executive will not, directly or indirectly: (i) use, disclose, reverse engineer
or otherwise exploit for Executive’s own benefit or for the benefit of anyone
other than the Company the Confidential Information except as authorized by the
Company; (ii) during Executive’s employment with the Company, use, disclose, or
reverse engineer (x) any confidential information or trade secrets of any former
employer or third party, or (y) any works of authorship developed in whole or in
part by Executive during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (iii) upon
Executive’s resignation or termination (x) retain Confidential Information,
including any copies existing in any form (including electronic form), that are
in Executive’s possession or control, or (y) destroy, delete or alter the
Confidential Information without the Company’s consent. Notwithstanding the
foregoing, Executive may use the Confidential Information in the course of
performing Executive’s duties on behalf of the Company or any subsidiary or
affiliate of the Company as described hereunder, provided that such use is made
in good faith. Executive will immediately surrender possession of all
Confidential Information to Company upon any suspension or termination of
Executive’s employment with Company for any reason.

 



 5 

  

 

(g) Inventions and Patents and other Work Product. Executive acknowledges that
all (i) inventions, innovations, improvements, developments, methods, designs,
analysis, drawings, reports, processes, novel concepts, ideas, copyrights,
trademarks and service marks relating to any present or prospective activities
of Company, including but not limited to structures, processes, software,
formula, techniques and improvements to the foregoing or to know how, and all
similar or related information (whether or not patentable) that relate to the
Company’s or any of its subsidiaries’ or affiliates’ actual or anticipated
businesses, (ii) research and development and (iii) existing or future products
or services that are, to any extent, conceived, developed or made by Executive
while employed by the Company or any subsidiary or affiliate of the Company
(items set forth in subsections (i), (ii) and (iii) of this Subsection (g)
collectively referred to herein as “Work Product”) shall be deemed work made for
hire and belong to the Company or such subsidiary or affiliate. Executive shall
promptly disclose such Work Product to the Company and, at the cost and expense
of the Company, perform all actions reasonably necessary or requested by the
Company to establish and confirm such ownership (including, without limitation,
executing assignments, consents, powers of attorney and other instruments). For
the avoidance of doubt Executive hereby assigns and agrees to assign to Company
all of his rights to the Work Product (if any) and to any applications for
United States and foreign letters of patent, marks and copyrights and to
resulting letters of patent, copyrights and marks with respect thereto. At the
Company’s request, Executive shall execute such documents and provide such
assistance as may be deemed necessary by Company to apply for United States and
foreign letters of patents, marks and copyrights on or related to the work
product. Executive specifically agrees that he shall not have or acquire any
proprietary or other rights whatsoever in the Work Product. Executive shall not
have the right or privilege to use any Work Product except through the business
of Company.

 

(h) Miscellaneous.

 

(i) Executive acknowledges that (x) Executive’s position is a position of trust
and responsibility with access to Confidential Information of the Company, (y)
the Confidential Information, and the relationship between the Company and each
of its employees, customers and vendors, are valuable assets of the Company and
may not be converted to Executives own use and (z) the restrictions contained in
this Section 7 are reasonable and necessary to protect the legitimate business
interests of the Company and will not impair or infringe upon Executive’s right
to work or earn a living once Executive’s employment with the Company
terminates.

 

(ii) Each of the foregoing obligations shall be enforceable independent of any
other obligation, and the existence of any claim or cause of action that
Executive may have against the Company, whether predicated on the Agreement, as
modified herein, or otherwise, shall not constitute a defense to the enforcement
by the Company of the obligations imposed on Executive in this Section 7.

 

(iii) Executive acknowledges that monetary damages will not be an adequate
remedy for the Company in the event of a breach of the covenants made by
Executive in this Section 7 and that it would be impossible for the Company to
measure damages in the event of such a breach. Therefore, Executive agrees that,
in addition to other rights that the Company may have at law or equity, the
Company is entitled, without posting bond, to seek an injunction preventing
Executive from any breach of this Section 7.

 



 6 

  

 

(iv) In the event of a breach or violation by Executive during the Restricted
Period of any restriction of this Section 7, the Restricted Period shall be
tolled until such breach or violation has been cured.

 

(v) The parties intend to provide the Company with the maximum protection
possible with respect to its customers and vendors. The parties, however, do not
intend to include a provision that contravenes the public policy of any state.
Therefore, if any provision of this Section is unlawful, against public policy
or otherwise declared void, such provision shall not be deemed part of the
Agreement, which otherwise shall remain in full force and effect. If, at the
time of enforcement of any provision of this Section 7 or any other provision of
the Agreement as modified by this Amendment, a court or other tribunal holds
that the duration, scope or area restriction stated herein is unreasonable under
the circumstances then existing, the parties agree that the court should enforce
the restrictions to the extent it deems reasonable.

 

(vi) Executive hereby agrees that prior to accepting employment with any other
person or entity during the Restricted Period following the Executive’s final
date of employment with the Company, Executive will provide such prospective
employer with written notice of the existence of the restrictions contained in
this Section 7, including a copy of the provisions themselves, with a copy of
such notice delivered simultaneously to Company.

 

(vii) Notwithstanding any provision of the Agreement, as modified by this
Amendment, to the contrary, the obligations and commitments of this Section 7
shall survive and continue in full force and effect in accordance with its terms
notwithstanding any termination of Executive’s employment for any reason or
termination of the Agreement, as modified by this Amendment, for any reason.

 

8. Expenses. In the event of any legal action to enforce Executive’s or
Company’s rights under the Agreement, as modified by this Amendment, each party
will be responsible for that party’s attorneys’ fees, costs, expenses and
disbursements.

 

9. Assignment. The Agreement, as modified by this Amendment, is binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. Executive shall not assign or transfer any rights or obligations
hereunder. Company shall have the right to assign or transfer any rights or
obligations hereunder only to (a) a successor entity in the event of a merger,
consolidation, transfer or sale of all or substantially all the assets of the
Company or (b) a subsidiary or affiliate of the Company. Any purported
assignment, other than as provided above, shall be null and void.

 

10. Notices. All notices, requests, consents and other communications required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or sent by prepaid telegram, telex, facsimile transmission, overnight
courier or mailed, first class, postage prepaid by registered or certified mail,
as follows:

 



 7 

  

 

  If to the Company: Health Insurance Innovations, Inc.     15438 N. Florida
Avenue, Suite 201     Tampa, Florida 33613     Attention: Chairman of the Board
    Telecopy: (877) 376-5832         If to Executive: To Executive’s address as
reflected on the payroll records of the Company

 

or such other address as either party shall designate by notice in writing to
the other in accordance herewith. Any such notice shall be deemed given when so
delivered personally, by telex, facsimile transmission or telegram, or if sent
by overnight courier, one day after delivery to such courier by the sender or if
mailed, five days after deposit by the sender in the U.S. mail.

 

11. Entire Agreement. Except as otherwise indicated herein, the Agreement, as
modified by this Amendment shall constitute the entire agreement between
Executive and Company concerning the subject matter hereof. No provisions of the
Agreement as amended this Amendment may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing, signed by
Executive and an authorized officer of Company.

 

12. Governing Law. The Agreement, as modified by this Amendment, shall be
subject to and governed by the laws of the State of Florida, without giving
effect to the principles of conflicts of law under Florida law that would
require or permit the application of the laws of a jurisdiction other than the
State of Florida and irrespective of the fact that the parties now or at any
time may be residents of or engage in activities in a different state. Executive
agrees that in the event of any dispute or claim arising under the Agreement or
any Amendment thereto, jurisdiction and venue shall be vested and proper, and
Executive hereby consents to the jurisdiction of any court sitting in Tampa,
Florida, including the United States District Court for the Middle District of
Florida.

 

13. Full Settlement. Executive acknowledges and agrees that, subject to the
payment by the Company of the benefits provided in the Agreement, as modified by
this Amendment, to Executive, in no event will the Company, nor any subsidiary
or affiliate thereof, be liable to Executive for damages under any claim of
breach of contract as a result of the termination of Executive’s employment. In
the event of any such termination, Company shall be liable only to provide to
Executive, or Executive’s heirs or beneficiaries, the benefits specified in the
Agreement, as modified hereby.

 

14. Strict Compliance. Executive’s or Company’s failure to insist upon strict
compliance with any provision of the Agreement, as modified by this Amendment,
or the failure to assert any right Executive or Company may have hereunder and
thereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right. The waiver, whether express or implied, by either
party of a violation of any of the provisions of the Agreement, as modified by
this Amendment, shall not operate or be construed as a waiver of any subsequent
violation of any such provision.

 



 8 

  

 

15. Creditor Status. No benefit or promise hereunder shall be secured by any
specific assets of the Company. Executive shall have only the rights of an
unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.

 

16. Section 409A. The Agreement, as modified by this Amendment, is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), and shall be construed accordingly. Any
payments or distributions to be made to Executive under the Agreement upon a
separation from service of amounts classified as “nonqualified deferred
compensation” for purposes of Section 409A, shall in no event be made or
commence until six months after such separation from service if Executive is
determined to be a specified Executive of a public company (all as determined
under Section 409A). Each payment of nonqualified deferred compensation under
the Agreement shall be treated as a separate payment for purposes of Section
409A. Any reimbursements made pursuant to the Agreement shall be paid as soon as
practicable but no later than 90 days after Executive submits evidence of such
expenses to the Company (which payment date shall in no event be later than the
last day of the calendar incurred). The amount of such reimbursements paid and
any in-kind benefits the year following the calendar year in which the expense
was provided during any calendar year shall not affect the reimbursements paid
or in-kind benefits provided in any other calendar year, and the right to any
such payments and benefits shall not be subject to liquidation or exchange for
another payment or benefit.

 

17. Cooperation. Executive agrees to provide assistance to and cooperate with
the Company upon its reasonable request with respect to matters within the scope
of Executive’s duties and responsibilities during the Restricted Period. During
such Restrictive Period, the Company shall, to the maximum extent coordinate or
cause any such request with Executive’s other commitments and responsibilities
to minimize the degree to which such request interferes with such commitments
and responsibilities.

 

18. Non-disparagement. Executive agrees to not make any statements, written or
oral, while employed by the Company and thereafter, which would be reasonably
likely to disparage or damage the Company, its affiliates or subsidiaries or the
personal or professional reputation of any present or former employees, officers
or members of the managing or directorial boards or committees of the Company or
its affiliates or subsidiaries. The Company agrees that it will instruct each of
its and its affiliates’ and subsidiaries’ members, directors, managers, officers
and employees not to make any disparaging communication regarding Executive, and
no such person or entity will be authorized on the Company’s or any affiliate’s
or subsidiary’s behalf to make any such disparaging communications regarding
Executive.

 



 9 

  

 

19. Recoupment. Executive agrees to reimburse the Company for all or a portion,
as determined below, of any bonus or incentive or equity-based compensation paid
or awarded to Executive by the Company, if the Board determines that (a) the
payment, award or vesting thereof was predicated upon the achievement of certain
financial results that were subsequently the subject of a material financial
restatement, (b) Executive engaged in fraud or misconduct that caused, in whole
or in part, the need for the material financial restatement, and (c) a lower
payment, award or vesting would have occurred based upon the restated financial
results. In such event, Executive agrees to reimburse (in the manner determined
by the Board, including cancellation of options or other stock awards) any bonus
or incentive or equity-based compensation previously paid, awarded or vested in
the amount by which such bonus or incentive or equity-based compensation
actually paid, awarded or vested exceeds the lower payment, award or vesting
that would have occurred based upon the restated financial result; provided that
no reimbursement shall be required if the payment, award or vesting otherwise
subject to reimbursement hereunder occurred more than three (3) years prior to
the date the applicable reinstatement is disclosed. In addition, notwithstanding
anything to the contrary, any bonus or incentive or equity-based compensation,
or other compensation, payable to Executive pursuant to the Agreement or any
other agreement, plan or arrangement of the Company shall be subject to
repayment or recoupment (claw back) by the Company to the extent applicable
under Section 304 of the Sarbanes-Oxley Act of 2002 (and not otherwise exempted)
and in accordance with such policies and procedures as the Board or the
Compensation Committee of the Board may adopt from time to time, including
policies and procedures to implement applicable law (including, but not limited
to, Section 954 of the Dodd-Frank Act), stock market or exchange rules and
regulations or accounting or tax rules and regulations.

 

20. Survival. Any provision of the Agreement, as amended hereby, or any future
amendment thereto that is expressly or by implication intended to survive the
termination of the Agreement shall survive or remain in effect after the
termination of the Agreement.

 

21. Counterparts. This Amendment may be executed in separate counterparts,
either one of which need not contain the signature of more than one party, but
both such counterparts taken together shall constitute one and the same
agreement.

 

22. Effectiveness. Except as expressly modified hereby, all terms and conditions
of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the day and year first written above.

 

  HEALTH INSURANCE INNOVATIONS, INC.         By: /s/ Patrick R. McNamee   Name:
Patrick R. McNamee   Title: Chief Executive Officer         EXECUTIVE       /s/
Joseph Denother   Josef Denother

 



 10 

  

 



EXHIBIT B
SARA AGREEMENT

 



HEALTH INSURANCE INNOVATIONS, INC.
LONG TERM INCENTIVE PLAN

 

Stock Appreciation Rights Award Agreement
 

You have been granted Stock Appreciation Rights (this “Award”) on the following
terms and subject to the provisions of Attachment A and the Long Term Incentive
Plan, as amended (the “Plan”), of Health Insurance Innovations, Inc. (the
“Company”). Unless defined in this Award (including Attachment A, this
“Agreement”), capitalized terms will have the meanings assigned to them in the
Plan. In the event of a conflict among the provisions of the Plan, this
Agreement and any descriptive materials provided to you, the provisions of the
Plan will prevail.

 

Participant Josef Denother     Number of Stock Appreciation Rights 29,239 (each
a “SAR”)     Exercise Price per SAR $[______]     Grant Date [______], 2016    
Expiration Date [______], 2023, subject to earlier termination under Section
2(d) of Attachment A.

 

Vesting Schedule
(subject to Section 2(c) and Section 2(d) of Attachment A)

 

Vesting Subject to Section 2(c) and Section 2(d) of Attachment A, the SARs shall
vest and become non-forfeitable in three tranches, on the following dates in the
following amounts:       [______], 2017: 7,310   [______], 2018: 7,310  
[______], 2019: 14,619

 



  

  

 

Attachment A

 

Stock Appreciation Rights Award Agreement

Terms and Conditions

 

Grant to: Josef Denother

 

Section 1. Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants this Award
to the Participant on the Grant Date on the terms set forth on the cover page of
this Agreement, as more fully described in this Attachment A. This Award is
granted under the Plan, which is incorporated herein by this reference and made
a part of this Agreement.

 

Section 2. Terms of SAR.

 

(a) Generally. Subject to the terms and conditions of this Agreement and the
Plan, each SAR constitutes an unfunded and unsecured promise of the Company to
deliver to Participant, at the time such SAR is validly exercised, an amount,
payable in the form of Shares, equal to the excess of (i) the Fair Market Value
of one Share on the date of exercise, over (ii) the Exercise Price per SAR set
forth on the cover page of this Agreement (the “Spread”).

 

(b) Exercisability. Subject to the terms and conditions of this Agreement and
the Plan, a SAR may be exercised only after if it has vested and become
exercisable under Section 2(c) or Section 2(d)(ii), and only before it has
expired or been terminated under Section 2(d)(i), Section 2(d)(ii) or Section
2(d)(iii).

 

(c) Vesting, Generally.

 

(i) Subject to Section 2(d), the SARs shall vest and become exercisable in
accordance with the Vesting Schedule set forth on the cover page of this
Agreement.

 

(ii) If the Participant holds unvested SARs at the time a Change in Control
occurs, the SARs shall become 100% vested and exercisable on the date of the
Change in Control immediately prior to the consummation thereof.

 



 A-1 

  

 

(d) Accelerated Vesting; Termination.

 

(i) Except as otherwise provided in this Section 2(d), all of the SARs shall
terminate at 5:00 p.m., Eastern time, on the Expiration Date set forth on the
cover page of this Agreement, unless earlier terminated under subsections (ii)
or (iii) below.

 

(ii) In the event of the Participant’s Termination of Service at any time due to
Termination Upon Death, Termination For Disability, Termination Without Cause or
Resignation For Good Reason, 100% of the SARs granted under this Agreement shall
become vested and exercisable, and shall continue to be exercisable until 5:00
p.m., Eastern time, on the date that is one year after the Termination Date and
at such time any unexercised SARs shall terminate, cease to be exercisable and
by automatically forfeited to the Company without consideration. For purposes of
this Agreement, Termination Upon Death, Termination For Disability, Termination
Without Cause, Resignation For Good Reason and Termination Date shall have the
respective meanings set forth in the Employment Agreement, dated as of July 28,
2015, as amended on July [____], 2016, by and between the Participant and the
Company.

 

(iii) In the event of the Participant’s Termination of Service at any time under
circumstances not described in Section 2(d)(ii), all of the SARs shall terminate
simultaneously with the Termination of Service on the Termination Date,
including to the extent that the SARs are otherwise vested and exercisable as of
the Termination Date, and shall automatically be forfeited to the Company
without consideration, and, if otherwise vested and exercisable, shall cease to
be exercisable.

 

For clarity, in no event shall any SAR be exercisable after the Expiration Date
set forth on the cover page of this Agreement.

 

(e) Transferability. The SARs, and the Participant’s rights under this
Agreement, shall not be assigned, sold, transferred or otherwise be subject to
alienation by the Participant, other than by will or the law of descent and
distribution, and any purported assignment, sale, transfer or other alienation
not permitted hereunder shall be void. During the Participant’s lifetime, the
SARs shall be exercisable only by the Participant.

 



 A-2 

  

 

Section 3. Exercise.

 

(a) When to Exercise. Except as otherwise provided in the Plan or this
Agreement, the Participant (or in the case of exercise after the Participant’s
death or incapacity, the Participant’s guardian, legal representative, heir or
legatee, as the case may be) may exercise his or her SARs that are then
exercisable under Section 2, in whole or in part, by following the procedures
set forth in this Section 3. If partially exercised, the Participant (or in the
case of exercise after the Participant’s death or incapacity, the Participant’s
guardian, legal representative, heir or legatee, as the case may be) may
thereafter exercise the remaining unexercised portion of the SARs, to the extent
that they are then exercisable under Section 2, by following the procedures set
forth in this Section 3.

 

(b) Election to Exercise. To exercise the SARs, the Participant (or in the case
of exercise after the Participant’s death or incapacity, the Participant’s
guardian, legal representative, heir or legatee, as the case may be) must
deliver to the Secretary of the Company (or his or her designee) a written
notice (or notice through another previously approved method, which could
include a web-based or e-mail system) which sets forth the number of SARs being
exercised, together with any additional documents as the Company may require.
Each such notice must satisfy whatever then-current procedures apply to the SARs
and must contain such representations, warranties and covenants as the Company
requires. If someone other than the Participant exercises the SARs, then such
person must submit documentation reasonably acceptable to the Company verifying
that such person has the legal right to exercise the SARs.

 

(c) Date of Exercise. The SARs shall be deemed to be exercised on the business
day that the Company receives a fully executed and completed exercise notice. If
an exercise notice is received on a day that is not a business day, or is
received after 5:00 p.m., Eastern time, on a business day, then the SARs shall
be deemed to be exercised on the first business day immediately following the
day such notice is received by the Company.

 

(d) Settlement. Upon a valid exercise of SARs, the Participant shall be entitled
to receive that number of Shares determined by dividing (i) (1) the total number
of SARs then being exercised, multiplied by (2) the Spread on the date of
exercise, by (ii) the Fair Market Value of one Share on the date of exercise.

 



 A-3 

  

 

(e) Fractional Shares. No fractional Shares shall be issued upon exercise of
SARs, and if the number of Shares otherwise issuable under Section 3(d) upon an
exercise of SARs includes a fraction of a Share, then upon such exercise the
Participant shall be entitled to receive (i) the number of Shares determined
under Section 3(d), rounded down to the nearest whole Share, plus (ii) an amount
of cash equal to the Fair Market Value of one Share on the date of exercise,
multiplied by such fraction of a Share.

 

(f) Withholding Requirements. The delivery of Shares upon settlement of SARs is
conditioned on the Participant making arrangements satisfactory to the Company
to enable the Company to satisfy all tax (or other governmental obligation)
withholding requirements. In the event that there is any such withholding
requirement upon an exercise of SARs, the Committee may, in its sole discretion
and pursuant to such procedures as the Committee may require, permit the
Participant to satisfy any such withholding requirement by having the Company
withhold from the number of Shares otherwise issuable to the Participant upon
such exercise a number of Shares having an aggregate Fair Market Value equal to
the minimum amount required to be withheld. If the Committee permits the
Participant to satisfy any such withholding requirement pursuant to the
preceding sentence, the Company shall remit to the Internal Revenue Service and
appropriate state and local revenue agencies, for the credit of the Participant,
an amount of cash withholding equal to the Fair Market Value of the Shares
withheld by the Company as provided above.

 

(g) Compliance with Law and Regulations. The SARs, their exercise and the
obligation of the Company to issue Shares in settlement thereof are subject to
all applicable federal and state laws, rules and regulations, including
securities laws, to approvals by any government or regulatory agency as may be
required, and to the rules, regulations and other requirements of the stock
market or exchange upon which the Shares are then quoted, traded or listed. The
Participant may not exercise a SAR if such exercise would violate any securities
laws or other applicable law, rule, regulation or requirement.

 

Section 4. No Rights of Stockholder. A holder of a SAR, as such, shall not be
entitled to vote or receive dividends or be deemed the holder of the Shares
underlying the SAR for any purpose, nor shall anything contained in this
Agreement be construed to confer upon the holder of a SAR, as such, any of the
rights or obligations of a stockholder of the Company, unless and until Shares
are actually issued to and held of record by such holder upon settlement of the
SARs following valid exercise thereof.

 



 A-4 

  

 

Section 5. Change in Control. Without limiting the Committee’s power under the
Plan, upon the occurrence of a Change in Control, the Committee is authorized
(but not obligated) to make adjustments to the terms and conditions of the SARs
without the need for the consent of the Participant, including, without
limitation, the following (or any combination thereof):

 

(a) The Committee may provide for the continuation or assumption of the SARs and
this Agreement by the acquiring or successor entity (or parent thereof),
including the Company if it is the surviving entity, or for the substitution of
the SARs and this Agreement with a substitute award with terms comparable to the
SARs and this Agreement (in each case with appropriate adjustments as to the
Exercise Price and the number and type of Shares (or other securities)
underlying the Award or substitute award). The determination of such appropriate
adjustments and comparability shall be made by the Committee.

 

(b) The Committee may provide for the cancellation of all or any portion of the
SARs for their Intrinsic Value (payable in the form of cash, stock, securities,
other property or any combination thereof) based upon the price per Share
received or to be received by other stockholders of the Company in the Change in
Control transaction. If at the time of a Change in Control such Intrinsic Value
is equal to or less than zero (i.e., the Exercise Price of the SARs equals or
exceeds the price per Share received or to be received by other stockholders of
the Company in the Change in Control transaction), then the Committee may
provide for the cancellation of the SARs without the payment of any
consideration therefor.

 

Section 6. Miscellaneous Provisions.

 

(a) Notices. All notices, requests and other communications under this Agreement
(other than a notice of exercise, which shall be provided in accordance with
Section 3) shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

 



 A-5 

  

 

if to the Company, to:

 

Health Insurance Innovations, Inc.


15438 N. Florida Avenue, Suite 201


Tampa, Florida, 33613


Attention: Chief Executive Officer

Telecopy: (877) 376-5832

 

with a copy to (which shall not constitute notice hereunder):

 

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Chief Financial Officer

Telecopy: (877) 376-5832

 

if to the Participant, to the address that the Participant most recently
provided to the Company.

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.

 

(b) Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

 



 A-6 

  

 

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

(d) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

(e) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

(f) Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.

 

(g) Governing Law. The Agreement shall be governed by the laws of the State of
Florida, without application of the conflicts of law principles thereof.

 

(h) No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of the
Participant.

 

(i) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Page Follows]

 



 A-7 

  



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

  HEALTH INSURANCE INNOVATIONS, INC.         By:       Michael Hershberger,    
Chief Financial Officer         PARTICIPANT               Josef Denother

 



 A-8 

  

 



EXHIBIT B
FORM OF RELEASE

 

This RELEASE (“Release”) is granted effective as of the [●] day of [●], 20[●] by
JOSEF DENOTHER (the “Executive”) in favor of HEALTH INSURANCE INNOVATIONS, INC.
(the “Company”) and the other Released Parties (as defined below). This is the
Release referred to in the Amendment to Employment Agreement, dated as of July
20, 2016, between the Company and the Executive (the “Employment Agreement”).
The Executive gives this Release in consideration of the Company’s promises and
covenants contained in the Employment Agreement, with respect to which this
Release is an integral part.

 

1. Release of the Company. The Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, executives, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which the Executive ever had or
now has against the Released Parties, arising by reason of or in any way
connected with or which may be traced either directly or indirectly to the
employment relationship which existed between the Company or any of its parents,
subsidiaries, affiliates, or predecessors and the Executive, or the termination
of that relationship, that the Executive has, had or purports to have, from the
beginning of time to the date of this Release, whether known or unknown, that
now exists, no matter how remotely they may be related to the aforesaid
employment relationship including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under Title VII of the Civil Rights Act of 1964, and any
amendments, the Florida Human Rights Act of 1977, the Florida Civil Rights Act
of 1992, Section 760.50 of the Florida Statutes, Section 440.205 of the Florida
Statutes, the Florida Minimum Wage Act (Fla. Stat. 448.110), Section 448.102 of
the Florida Statutes, 42 U.S.C. §1981, the Equal Pay Act, the Americans With
Disabilities Act, Sections 503 and 504 of the Rehabilitation Act of 1973, the
Family Medical Leave Act, the ADA Amendments Act of 2008, the Age Discrimination
in Employment Act (ADEA), the Fair Labor Standards Act, the Lilly Ledbetter Fair
Pay Act of 2009, the Civil Rights Act of 1866, the Civil Rights Act of 1991, the
Employee Retirement Income Security Act, the Genetic Information
Nondiscrimination Act, the Occupational Safety and Health Act, the Workers’
Adjustment and Retraining Notification Act, as amended, Florida’s private sector
and public sector Whistle-Blower Act, as amended, the Hillsborough County,
Florida Code of Ordinances, and any of the wage and discrimination laws of the
United States, the State of Florida, or any other state, civil or statutory
laws, including any and all human rights laws and laws against discrimination,
workers’ compensation laws, any other federal, state or local fair employment
statute, code or ordinance, common law, contract law, tort, including, but not
limited to, negligence claims and fraudulent inducement to enter into this
contract, and any and all claims for attorneys’ fees.; and provided, however,
that nothing herein shall release the Company of its obligations to the
Executive under the Employment Agreement, the SARA Agreement (as defined in the
Employment Agreement), or any other contractual obligations between the Company
or its subsidiaries or affiliates and the Executive (including, without
limitation, any equity award agreement), or any indemnification obligations to
the Executive under the Indemnification Agreement, Company’s certificate of
incorporation, bylaws, operating agreement or other constituent document or any
federal, state or local law or otherwise.

 



 

 

 

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, the Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
the Executive has been advised to consult with an attorney prior to executing
this Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he may, before executing this Release, consider
this Release for a period of 21 calendar days; and that the consideration he
receives for this Release is in addition to amounts to which he was already
entitled. It is further understood that this Release is not effective until
seven calendar days after the execution of this Release and that the Executive
may revoke this Release within seven calendar days from the date of execution
hereof.

 

The Executive agrees that he has carefully read this Release and is signing it
voluntarily. The Executive acknowledges that he has had 21 days from receipt of
this Release to review it prior to signing or that, if the Executive is signing
this Release prior to the expiration of such 21-day period, the Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. The Executive has the right to revoke this release within seven days
following the date of its execution by him. However, if the Executive revokes
this Release within such seven-day period, no post-employment benefit will be
payable to him under the Employment Agreement and he shall return to the Company
any such payment received prior to that date.

 

THE EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR
OTHER ADVISOR OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT
HE IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE
COMPANY FROM ALL SUCH CLAIMS.

 

      JOSEF DENOTHER   Date: [●], 20[●]

 



 

 



 